Name: Commission Regulation (EC) NoÃ 873/2007 of 24 July 2007 amending and correcting Regulation (EC) NoÃ 1913/2006 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  trade policy
 Date Published: nan

 25.7.2007 EN Official Journal of the European Union L 193/3 COMMISSION REGULATION (EC) No 873/2007 of 24 July 2007 amending and correcting Regulation (EC) No 1913/2006 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 9 thereof, Whereas: (1) A drafting error slipped in Article 5(4) of Commission Regulation (EC) No 1913/2006 (2) as regards the determination of the operative event for the aid granted for supplying certain milk products provided for in Article 1 of Commission Regulation (EC) No 2707/2000 of 11 December 2000 laying down rules for applying Council Regulation (EC) No 1255/1999 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments (3). It is appropriate to correct this error so as to avoid any misleading interpretation. (2) The wording in Article 11(c) of Regulation (EC) No 1913/2006 appears as redundant with Article 6. For the sake of clarity the words in which the operative event for the exchange rate is 1 October should be deleted from that provision. (3) The codification procedure of Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (4) and of Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef (5) has been finalised before adoption and publication of Regulation (EC) No 1913/2006. Regulations (EEC) No 2825/93 and (EC) No 562/2000 have been repealed and replaced from 30 November 2006 respectively by Commission Regulation (EC) No 1670/2006 (codified version) (6) and Commission Regulation (EC) No 1669/2006 (codified version) (7). The references to Regulation (EEC) No 2825/93 and Regulation (EC) No 562/2000 are consecutively obsolete and should therefore be corrected in Regulation (EC) No 1913/2006. (4) The amendment and corrections provided for in this Regulation should apply from the same date as the amended Regulation. (5) Regulation (EC) No 1913/2006 should be amended and corrected accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1913/2006 is amended as follows: 1. in Article 5, paragraph 4 is replaced by the following: 4. For aid granted for supplying certain milk products to pupils as referred to in Article 1 of Regulation (EC) No 2707/2000, the operative event for the exchange rate shall be the first day of the period to which the payment application referred to in Article 11 of that Regulation relates.; 2. in Article 11, point (c) is replaced by the following text: (c) for the minimum price for beet referred to in Article 6, the average rate established by the European Central Bank (ECB) for the month prior to the operative event.; 3. Article 18 is replaced by the following: Article 18 Amendment of Regulation (EC) No 1670/2006 Article 6(2) of Regulation (EC) No 1670/2006 is replaced by the following: 2. The rate of the refund shall be that applicable on the day on which the cereals are placed under control. However, as regards the quantities distilled in each of the fiscal distillation periods following that in which the placing under control occurred, the rate shall be that applicable on the first day of each fiscal distillation period concerned. The operative event for the exchange rate applicable to the refund shall be that referred to in Article 1(1) of Commission Regulation (EC) No 1913/2006 (8). 4. Article 21 is replaced by the following: Article 21 Amendment of Regulation (EC) No 1669/2006 Article 16 of Regulation (EC) No 1669/2006 is replaced by the following: Article 16 Exchange rate The operative event for the exchange rate applicable to the amount and to the prices referred to in Article 11 and to the security referred to in Article 9 shall be those referred to in point (a) of Article 8 and in Article 10 respectively of Commission Regulation (EC) No 1913/2006 (9). Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 365, 21.12.2006, p. 52. (3) OJ L 311, 12.12.2000, p. 37. Regulation as last amended by Regulation (EC) No 704/2007 (OJ L 161, 22.6.2007, p. 31). (4) OJ L 258, 16.10.1993, p. 6. Regulation as last amended by Regulation (EC) No 1913/2006. (5) OJ L 68, 16.3.2000, p. 22. Regulation as last amended by Regulation (EC) No 1913/2006. (6) OJ L 312, 11.11.2006, p. 33. (7) OJ L 312, 11.11.2006, p. 6. (8) OJ L 365, 21.12.2006, p. 52.  ; (9) OJ L 365, 21.12.2006, p. 52. 